DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A (see Clm. 1, 4, 5, 6-7, 16-19 – see Figs. 1-2C, i.e. embodiments wherein no valve member is present);

Species C (see Clm. 1-3, 8-9, 11-15, 16-20 – see Figs. 5-6D, i.e. embodiments wherein a valve is present with an additional lock and the catheter is configured to extend external to the urethra).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 16-19 are generic to all species.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require various technical features (see generally Claim 1), these technical feature are not a special technical feature as it does not make a contribution over the prior art. Specifically, U.S. Publication No. 2016/0271377 (“Pendleton”) describes a catheter (100) for guiding a body fluid of a subject (e.g. urine), comprising an elongated body (300) having a proximal tip (see circa 101, i.e. the proximal-most end 
An adjusting mechanism (202) with two opposite (see 202a and 202b respectively) ends, the first end engages the first portion (see at 202b) and the second end engages the second portion (see at 202a) proximate to the inlet of the passageway, the adjusting mechanism being adapted to alter between different states (see Par. 7 – see also generally Fig. 4), wherein the adjusting mechanism is in a first state (see generally Fig. 1, 2) when the flexible portion expands to anchor the catheter inside the subject, and the adjusting mechanism alters to a second state (see generally Fig. 5) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject; and wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (RE: “drain” – i.e. urine enters the device through the gaps between the flexible members of the flexible portion where it enters the tubular lumen formed by the shaft and is communicated to the proximal end thereof for evacuation from the bladder).
Further shared technical features between groups B and C (see generally Claim 20) – further encompassing a “valve mechanism” are taught by the prior art of U.S. Patent No. 3,713,447 (“Adair”) which discloses a catheter (10) having the claimed 
As such, the prior art (see Pendelton and/or Adair) establishes that these base commonalities are not sufficient to avoid the prior art and therefore it is presumed that any eventual patentability will be pursuant to divergent characteristics between the three disclosed (and claimed) species.
A telephone call was made to Robert Siminski on 04 January 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/04/2022